Exhibit 13.0 2007 Annual Report to Shareholders TABLE OF CONTENTS Page President's Letter to Shareholders 1 Selected Consolidated Financial and Other Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Report of Independent Registered Public Accounting Firm 12 Consolidated Balance Sheets 13 Consolidated Statements of Income 14 Consolidated Statements of Stockholders' Equity 15 Consolidated Statements of Cash Flows 16 Notes to Consolidated Financial Statements 17 Market Price of Quaint Oak Bancorp, Inc. Common Shares and Related Shareholder Matters 34 Directors and Executive Officers 35 Banking Locations 35 Quaint Oak Bancorp, Inc. PRESIDENT’S LETTER TO SHAREHOLDERS On behalf of your Board of Directors, senior management and the employees of Quaint Oak Bank, we wish to welcome you as a shareholder of Quaint Oak Bancorp and to deliver our first Annual Report. Founded in 1926, Quaint Oak Bank completed another significant year in its history by converting from a mutual to a stock form organization and offering shares of Quaint Oak Bancorp in our initial public offering.We believe that the organization is well-positioned for future growth and continued service to our communities in the southwestern Bucks County, southeastern Montgomery County and northeast Philadelphia, Pennsylvania region. We are pleased to report that Quaint Oak Bank achieved its targeted net income for the 2007 fiscal year.Additionally, we effectively deployed the net proceeds from our initial public offering into loans and investments which fueled an improvement in our net interest margin. 2007 proved to be a challenging year overall for the banking industry.The condition of the housing market, exacerbated by the sub prime mortgage crisis along with a slowing economy among other things poses continuing challenges.However, our balance sheet remains strong as we have not participated in investments in the sub prime mortgage market.We enter 2008 well positioned to continue the expansion of our lending operations.In addition to expanded commercial real estate lending we expanded our home equity lending program.We expect this will permit us to sell long term mortgage loan originations and to offer a new portfolio product, a checkless home equity line of credit in 2008. Quaint Oak Bancorp previously announced during 2007, its filing with regulatory authorities of a waiver request in order to initiate a stock repurchase program.Although the request has not yet been approved, which is typical in the first year following a conversion, we remain committed to establishing a repurchase program.The Board of Directors and management believe that the request for approval of the proposed stock repurchase program reflects our strong commitment to enhance shareholder value and represents a beneficial use of cash given current market conditions, interest rates and the current market price of our common stock. In these historically challenging economic times our overall goal is a “Keep to Basics” approach. Ø Net income will drive Quaint Oak Bank. Ø Net income is driven by lending. Ø Lending volume will drive the overall growth rate of the Bank. We are committed to securing quality loan assets and seeking other rewarding investment opportunities.We anticipate profitable growth will return our capital ratios, return on assets and efficiency ratio to competitive pre-conversion levels. Having successfully completed the conversion and offering during 2007, our management team and staff look forward to the opportunities of 2008.We are committed to serving and expanding our customer base and look forward to establishing long-term shareholder value. Robert T. Strong President and Chief Executive Officer 1 Quaint Oak Bancorp, Inc. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA Set forth below is selected financial and other data of Quaint Oak Bancorp, IncYou should read the financial statements and related notes contained in this Annual Report which provide more detailed information. At or For the Years Ended December 31, 2007 2006 (Dollars in Thousands) Selected Financial and Other Data: Total assets $ 73,545 $ 61,206 Cash and cash equivalents 4,987 4,197 Investment in interest-earning time deposits 1,835 1,711 Investment securities available for sale (cost of $2,001) 2,001 Investment securities held to maturity (estimated fair value of $2,265) 2,253 Loans receivable, net 61,656 54,553 Federal Home Loan Bank stock, at cost 237 263 Bank premises and equipment, net 59 46 Deposits 55,261 55,750 Stockholders’ Equity 17,557 4,737 Selected Operating Data: Total interest income $ 4,420 $ 3,933 Total interest expense 2,360 2,098 Net interest income 2,060 1,835 Provision for loan losses 93 144 Net interest income after provision for loan losses 1,967 1,691 Total non-interest income 55 25 Total non-interest expense 1,219 787 Income before income taxes 803 929 Income taxes 313 359 Net income $ 490 $ 570 Selected Operating Ratios(1): Average yield on interest-earning assets 6.80 % 6.70 % Average rate on interest-bearing liabilities 4.32 3.87 Average interest rate spread(2) 2.48 2.83 Net interest margin(2) 3.17 3.12 Average interest-earning assets to average interest-bearing liabilities 118.93 108.25 Net interest income after provision for loan losses to non-interest expense 161.00 215.00 Total non-interest expense to average assets 1.84 1.32 Efficiency ratio(3) 57.64 42.31 Return on average assets 0.74 0.96 Return on average equity 4.75 12.70 Average equity to average assets 15.54 7.54 Asset Quality Ratios(4): Non-performing loans as a percent of total loans receivable, net(5) 2.50 % 0.40 % Non-performing assets as a percent of total assets(5) 2.10 0.30 Allowance for loan losses as a percent of non-performing loans 43.03 294.87 Allowance for loan losses as a percent of total loans receivable 1.07 1.04 Net charge-offs to average loans receivable 0.11 Capital Ratios(4): Tier 1 leverage ratio 18.31 % 7.79 % Tier 1 risk-based capital ratio 25.27 12.40 Total risk-based capital ratio 26.54 13.66 (1) With the exception of end of period ratios, all ratios are based on average daily balances during the indicated periods. (2) Average interest rate spread represents the difference between the average yield on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. (3) The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. (4) Asset quality ratios and capital ratios are end of period ratios, except for net charge-offs to average loans receivable. (5) Non-performing assets consist of non-performing loans at December 31, 2007 and 2006.Non-performing loans consist of non-accruing loans plus accruing loans 90 days or more past due.Quaint Oak Bank did not have any real estate owned or troubled debt restructurings at December 31, 2007 or 2006. 2 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations General Quaint Oak Bancorp, Inc. (the “Company”) was formed in connection with the Quaint Oak Bank’s conversion to a stock savings bank completed on July 3, 2007.The Company’s results of operations initially are dependent primarily on the results of Quaint Oak Bank, which is now a wholly owned subsidiary of the Company. Quaint Oak Bank’s profitability depends primarily on its net interest income, which is the difference between interest income earned on interest-earning assets, principally loans, and interest expense paid on interest-bearing deposits.Net interest income is dependent upon the level of interest rates and the extent to which such rates are changing.Quaint Oak Bank’s profitability also depends, to a lesser extent, on investments in interest-earning deposits in other institutions and investment securities, non-interest income, borrowings from the Federal Home Loan Bank of Pittsburgh, provision for loan losses, non-interest expenses and federal and state income taxes. Quaint Oak Bank’s business has consisted primarily of originating residential, multi-family and commercial real estate loans secured by property in its market area.Typically, single-family loans involve a lower degree of risk and carry a lower yield than commercial real estate, construction, commercial business and consumer loans.Primarily since fiscal 2004, commercial real estate loans have increased as a percentage ofQuaint Oak Bank’s loan portfolio to 28.1% at December 31, 2007.Quaint Oak Bank’s loans are primarily funded by certificates of deposit, which typically have a higher interest rate than passbook accounts.At December 31, 2007, certificates of deposit amounted to 62.5% of total assets compared to 72.4% of total assets at December 31, 2006.Quaint Oak Bank does not offer transactional deposit products such as NOW, money market demand accounts or checking accounts.Although management anticipates that certificates of deposit will continue to be a primary source of funding for its assets, Quaint Oak Bank rolled-out an e-savings deposit product late in the fourth quarter of 2007, in order to diversify into other deposit products. Our results of operations and profitability are subject to changes in interest rates, applicable statutes and regulations and general economic conditions, as well as other factors beyond our control. Our results of operations are also significantly affected by general economic and competitive conditions, particularly with respect to changes in interest rates, government policies and actions of regulatory authorities. Future changes in applicable law, regulations or government policies may materially affect our financial condition and results of operations. Forward-Looking Statements Are Subject to Change We make certain statements in this document as to what we expect may happen in the future. These statements usually contain the words "believe," "estimate," "project," "expect," "anticipate," "intend" or similar expressions. Because these statements look to the future, they are based on our current expectations and beliefs. Actual results or events may differ materially from those reflected in the forward-looking statements.
